UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2420


TONIA PARKER; MONROE R. PARKER, JR.,

                      Plaintiffs – Appellants,

          v.

BAPTIST THEOLOGICAL SEMINARY AT RICHMOND; LAMONT PROPERTIES
LP,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:10-cv-00886-REP)


Submitted:   April 28, 2011                     Decided:   May 2, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tonia Parker, Monroe R. Parker, Jr., Appellants Pro Se. Richard
Kent Bennett, HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Richmond,
Virginia; Daniel Leigh Rosenthal, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tonia   Parker     and     Monroe     Parker,     Jr.,     appeal    the

district court’s order granting the Defendants’ motion to remand

the   case   to   state   court.        Pursuant    to   28    U.S.C.    §   1447(d)

(2006), “[a]n order remanding a case to the State court from

which it was removed [under 28 U.S.C. § 1441(b) (2006)] is not

reviewable on appeal or otherwise.”                 This court, accordingly,

lacks   jurisdiction      to   review    the     district     court’s    order.   We

therefore dismiss this appeal.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                          DISMISSED




                                         2